DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 13, 15 – 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schalker (DE 202008018278, and refer also to Google translation).
Regarding Claims 1, 15 – 20:
Schalker teaches a dual-powered railroad vehicle (1), comprising: a combustion engine (2) having a first cooling circuit (4); a traction transformer (6, 
	Regarding Claim 2:
Schalker teaches the second cooling circuit is thermally coupled to the first cooling circuit outside from the at least one radiator, and wherein preferably, only coolant from the first cooling circuit flows through the at least one radiator (Fig 1).
	Regarding Claim 3:
Schalker teaches the second cooling circuit is thermally coupled to the first cooling circuit via a heat exchanger (8).
	Regarding Claim 4:
Schalker teaches the first cooling circuit and the second cooling circuit are liquid-based (see abstract).
	Regarding Claim 5:
Schalker teaches the first cooling circuit comprises water (see abstract) or oil, and wherein the second cooling circuit comprises an insulating fluid (oil, see paragraph 0025 of translation).
	Regarding Claim 6:
Schalker teaches a reactor (paragraph 0020 and 0024) and/or a power electronic traction converter, being in thermal connection to the second cooling circuit or to a third cooling circuit, which is configured to dissipate thermal energy via the at least one radiator.	
Regarding Claim 7:
Schalker teaches a part of the first cooling circuit, to which the second cooling circuit is thermally coupled, is fluidly disconnected from the combustion engine during pure electric operation of the railroad vehicle (via 18, and see paragraph 0007 – 0008 on pure electric operation).
	Regarding Claim 8:
Schalker teaches at least one fan, which is electrically or hydrostatically driven, to circulate air through the at least one radiator (paragraph 0021).
	Regarding Claim 9:
Schalker teaches at least one fan, employed during operation of the combustion engine for dissipating heat from the first cooling circuit, is electrically driven (paragraph 0021).	
	Regarding Claim 10:
Schalker teaches at least one fan, employed during operation of the combustion engine for dissipating heat from the first cooling circuit, is hydrostatically driven (paragraph 0021).
	Regarding Claim 11:
Schalker teaches an auxiliary coolant pump (19) for pumping a coolant in at least a part of the first cooling circuit.
	Regarding Claim 12:
Schalker teaches during pure electric operation of the railroad vehicle, either: the coolant in the first cooling circuit circulates through the first cooling circuit via the same coolant flow path as during operation of the combustion 
	Regarding Claim 13:
Schalker teaches during pure electric operation of the railroad vehicle, an engine block of the combustion engine is used as a heat sink for thermal energy from the traction transformer (Fig 1, see abstract and paragraph 0007, the heat from the engine is transferred to the coolant in either mode).
	Regarding Claims 15 - 20:
Schalker teaches a method for operating a dual-powered railroad vehicle, comprising: dissipating heat (via 3) from a combustion engine (2) with a first cooling circuit (4); and/or dissipating heat (via 8) from a traction transformer (6) with a second cooling circuit (7), wherein heat from the combustion engine and from the traction transformer is dissipated via at least one radiator (3), and wherein the first cooling circuit is thermally coupled to the second cooling circuit via a heat exchanger situated outside of the at least one radiator and wherein only coolant of the first cooling circuit flows through the at least one radiator (Fig 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schalker (DE 202008018278) and in view of Matthys (US 2013/0000508).
Regarding Claim 14:
Schalker is silent to a controllably movable cover or hatch, wherein during pure electric operation of the railroad vehicle, at least a part of the at least one radiator is covered by the cover or hatch in a manner to reduce an aerodynamic resistance of the railroad vehicle.
However, Matthys teaches a controllably movable cover or hatch (236, 240) for a radiator (230) in a locomotive .
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide the hatch of Matthys in the locomotive of Schalker in order to provide ease for servicing and maintenance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899.  The examiner can normally be reached on Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LONG T TRAN/Primary Examiner, Art Unit 3747